FILED
                            NOT FOR PUBLICATION                             OCT 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10102

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00232-GMN

  v.
                                                 MEMORANDUM *
EDUARDO ANTONIO LARA-FLORES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                    Gloria M. Navarro, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Eduardo Lara-Flores appeals from the 24-month sentence imposed following

his guilty-plea conviction for being a deported alien found unlawfully in the United

States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lara-Flores contends that the district court erred because it failed to address

his mitigating argument with respect to his cultural assimilation. The district court

did not procedurally err, as the record reflects that it considered Lara-Flores’

arguments in this regard, but found the circumstances insufficient to justify a

downward departure from the applicable Guidelines range. See U.S.S.G. § 2L1.2,

cmt. n.8; United States v. Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en banc).

      Lara-Flores also contends that the sentence imposed was greater than

necessary because it did not account for the relatively minor nature of the two

aggravated felonies used to enhance his base offense level, and failed to properly

consider his history and characteristics. The record reflects that the district court

considered the 18 U.S.C. § 3553(a) sentencing factors before determining that a

sentence at the bottom of the Guidelines range was appropriate under the

circumstances. The sentence is substantively reasonable under the totality of the

circumstances and in light of the sentencing factors set forth in 18 U.S.C.

§ 3553(a). See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                       11-10102